
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2745
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 17, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Mesquite Lands Act of 1986 to
		  facilitate implementation of a multispecies habitat conservation plan for the
		  Virgin River in Clark County, Nevada.
	
	
		1.Amendment to the mesquite
			 lands act of 1986Section 3 of
			 Public Law
			 99–548 (commonly known as the Mesquite Lands Act of
			 1986) is amended—
			(1)in subsection
			 (d)(3)(B), by inserting and implementation after
			 development;
			(2)in subsection
			 (e)—
				(A)in paragraph
			 (1)(A), by striking For a period of 12 years after the date of the
			 enactment of this Act, and inserting Until November 29,
			 2020,;
				(B)in paragraph (3),
			 by striking Not later than 10 years after the date of the enactment of
			 this subsection, and inserting Not later than November 29,
			 2019,;
				(C)in paragraph (5),
			 by striking the date that is 12 years after the date of the enactment of
			 this subsection, and inserting the date specified in paragraph
			 (1)(A),; and
				(D)in paragraph (6),
			 by striking of each parcel and all that follows through the
			 period and inserting of each parcel under this subsection shall be
			 deposited into the General Treasury.; and
				(3)in subsection (f)—
				(A)in paragraph (1),
			 by striking Not later than 1 year after the date of the enactment of
			 this subsection, the and inserting The;
				(B)in paragraph (2),
			 by inserting after subparagraph (C) the following:
					
						(D)The approximately 218 acres of land
				depicted as Hiatus on the map titled Mesquite Airport
				Conveyance and dated January 13,
				2012.
						;
				(C)in paragraph (3),
			 by striking until the date that is 12 years after the date of the
			 enactment of this subsection, and inserting until November 29,
			 2020,;
				(D)by amending
			 paragraph (4) to read as follows:
					
						(4)ReverterIf the land conveyed pursuant to paragraph
				(1) is not used by the city as an airport or for another public purpose, it
				shall revert to the United States, at the option of the Secretary, except that
				the city shall have an exclusive right to purchase such land.
						; and
				(E)by redesignating
			 paragraph (5) as paragraph (7) and by inserting after paragraph (4) the
			 following:
					
						(5)Right to
				purchase landUntil November
				29, 2020, the City of Mesquite, Nevada, subject to all appropriate
				environmental reviews, including compliance with the National Environmental
				Policy Act of 1969 (42 U.S.C. 4331 et seq.) and the
				Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), shall have
				the exclusive right to purchase the parcels of public land described in
				paragraph (2) that the Secretary did not convey to the city pursuant to
				paragraph (1).
						(6)Proceeds of
				saleThe proceeds of the sale of each parcel under this
				subsection shall be deposited into the General Treasury.
						.
				
	
		
			Passed the House of
			 Representatives May 16, 2012.
			Karen L. Haas,
			Clerk
		
	
